Case: 1:16-cv-08637 Document #: 3757-3 Filed: 08/13/20 Page 1 of 3 PageID #:259994




                           Exhibit A
         Case: 1:16-cv-08637 Document #: 3757-3 Filed: 08/13/20 Page 2 of 3 PageID #:259995
From: info@broilerchickenantitrustlitigation.com
To:
Date:
Subject: Legal Notice re: Broiler Chicken Antitrust Litigation


                                               COURT-APPROVED LEGAL NOTICE

  If you purchased Broiler chicken directly from a Broiler Chicken Producer in the United States from
    January 1, 2008 through December 20, 2019, three class action settlements may affect your rights.

                             Para una notificacion in español, llame gratis al 1-866-552-1178
                            o visite nuestro website www.broilerchickenantitrustlitigation.com.

Settlements have been proposed between Direct Purchaser Plaintiffs and the following defendants: Peco Foods, Inc. (“Peco”),
George’s, Inc. and George’s Farms, Inc. (“George’s”), and Amick Farms, LLC (“Amick”) (collectively “Settling Defendants”) in a
class action antitrust lawsuit about Broiler chickens sold in the United States between January 1, 2008 and December 20, 2019. This
Court-ordered notice may affect your rights. Please review and follow the instructions carefully.

The United States District Court for the Northern District of Illinois authorized this notice. Before any money is paid, the Court will
hold a hearing to decide whether to approve the Settlements.

                                                            WHO IS INCLUDED?

For settlement purposes, Class Members are defined as all persons (including businesses and companies) who purchased Broilers
directly from any of the Defendants or any co-conspirator identified in this action, or their respective subsidiaries or affiliates, for use
or delivery in the United States from at least as early as January 1, 2008 until December 20, 2019. If you are not sure you are
included, you can get more information, including a detailed notice, at www.broilerchickenantitrustlitigation.com or by calling toll-
free 1-866-552-1178.

Specifically excluded from the Class are the Defendants; the officers, directors, or employees of any Defendant; any entity in which
any Defendant has a controlling interest; and any affiliate, legal representative, heir, or assign of any Defendant. Also excluded from
the Class are any federal, state, or local governmental entities, any judicial officer presiding over this action and the members of
his/her immediate family and judicial staff, any juror assigned to this action, and any co-conspirator identified in this action.

                                                          WHAT IS THIS ABOUT?

The lawsuit claims that Broiler chicken producers including the Settling Defendants combined and conspired in restraint of trade, the
purpose and effect of which was to suppress competition and allow them to charge supra-competitive prices for Broilers during the
Class Period, in violation of federal law. The Settling Defendants vigorously and affirmatively deny they did anything wrong, and
deny that they in any way conspired with competitors to restrain trade or suppressed competition to charge supra-competitive prices.
The Court did not decide which side was right, but both sides agreed to the Settlement to resolve the case. The case is still proceeding
on behalf of the Direct Purchaser Plaintiffs against all other Defendants who have not settled with the Direct Purchaser Plaintiffs.

                                                WHAT DOES THE SETTLEMENT PROVIDE?

The Settlements require the Settling Defendants to pay up to the following amounts to the Direct Purchaser Plaintiff Class: Peco $5.15
million, George’s $4.25 million, and Amick $3.95 million. Collectively, the Settlements provide up to $13.35 million to the Class
Members. The Settling Defendants will also cooperate with Direct Purchaser Plaintiff Class with regard to the authentication of
documents in the litigation against other Defendants. Class Counsel are not seeking to recover attorneys’ fees and do not plan for
distribution of settlement proceeds to the Class Members at this time, but may do so at a future date subject to further notice.

                                                WHAT ARE YOUR RIGHTS AND OPTIONS?

You do not need to take any action to remain a Class Member and be bound by the Settlements. As a Class Member, you may be
able to participate in any future settlement or judgment obtained by Direct Purchaser Plaintiffs against other Defendants in the case
who have not yet settled with the Direct Purchaser Plaintiffs. If you don’t want to be legally bound by any of the Settlements, you
must exclude yourself by March 9, 2020, or you won’t be able to sue or continue to sue the Settling Defendants about the legal
claims in this case. You can participate in or exclude yourself from one of more of the Settlements independently. If you exclude
yourself from any of the Settlements, you can’t get money from the Settlements. If you stay in the Settlements, you may object to
them by March 9, 2020. The detailed notice explains how to exclude yourself or object. Details may also be found on the FAQs
         Case: 1:16-cv-08637 Document #: 3757-3 Filed: 08/13/20 Page 3 of 3 PageID #:259996
page of the settlement website. The Court will hold a hearing in this case (In re: Broiler Chicken Antitrust Litigation, Case No. 16-
cv-08637) on April 17, 2020 at 9:30 a.m. to consider whether to approve the Settlement. You may ask to speak at the hearing, but
you don’t have to. The date of the hearing may change without further notice to the Class, so please check the website for updates.

This notice is only a summary. You can find more details about the Settlement at www.broilerchickenantitrustlitigation.com or by
calling toll-free 1-866-552-1178. Please do not contact the Court.
